—In an action by a residential health care facility to obtain reimbursement from the State of New York Department of Health for capital costs, the defendants appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered January 30, 1997, which denied their motion denominated as one to “vacate or correct” an order and judgment (one paper) of the same court, entered September 17, 1996, but which was, in effect, a motion for leave to reargue.
Ordered that the appeal is dismissed, without costs or disbursements.
*286The court was correct in characterizing the defendants’ motion, denominated as one to “vacate or correct” a prior order and judgment, which, inter alia, granted summary judgment to the plaintiff, as a motion to reargue. Because no appeal lies from the denial of a motion to reargue, this appeal must be dismissed (see, e.g., Conrad v Conrad, 109 AD2d 772; F&G Heating Co. v Board of Educ., 103 AD2d 791). Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.